Citation Nr: 1744184	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  08-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 22, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.M.

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to February 1972 and January 1975 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the VA RO in Portland, Oregon.  In March 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

These matters were previously before the Board on several occasions.  In June 2011 the Board reopened the issue of service connection for a right knee disability and remanded the issues above, as well as the issue of an increased evaluation for the Veteran's service-connected left knee disability and the issue of the propriety of a rating reduction for the Veteran's service-connected left knee injury, effective November 1, 2012, for further development.  The development was completed and the issues were returned to the Board.

In November 2013, the Board denied the Veteran's claims for an increased rating for his service-connected left knee, restoration of his higher 20 percent rating for his left knee, and entitlement to service connection for a right knee disability, and the Board granted entitlement to TDIU, effective March 22, 2011.  The Veteran then timely appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).

In a July 2014 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded only the issues of restoration of a prior 20 percent rating for service-connected left knee disability, entitlement to service connection for a right knee disability, and entitlement to TDIU prior to March 22, 2011, for further development.  Accordingly, these were the only issues returned to the Board for further appellate consideration.  In November 2014, the Board remanded these issues for development, in accordance with the July 2014 JMPR.  In December 2016, the Board denied these issues.  In a July 2017 JMPR, only the issues of entitlement to service connection for a right knee disability and entitlement to TDIU prior to March 22, 2011, were vacated and remanded for further development.  These issues are now back before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.

In the July 2017 JMPR, the parties agreed that a remand was warranted for the Board to explain how it found that the January 2015 VA medical opinion and its August 2015 addendum were adequate to determine whether the Veteran's service-connected left knee disability caused or aggravated his right knee disability.   Specifically, the January/August 2015 VA examiner found that  it was less likely than not that the Veteran's currently diagnosed right knee condition was proximately due to or residual of the Veteran's service-connected left knee condition, as the left knee slowed him down for many years resulting in less use of his right knee.  It appears that the JMPR essentially questioned how the statement that the Veteran's left knee disability resulted in less use of his right knee adequately supported the finding that the Veteran's service-connected left knee condition did not cause or aggravate his right knee disability. 

In light of the July 2017 JMPR, the Board will remand this issue in order to obtain a more detailed rationale . 

With regard to the issue of entitlement to TDIU prior to March 22, 2011, the Board finds that this issue is inextricably intertwined with the service connection claim being remanded.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's entitlement to TDIU prior to March 22, 2011, claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the January/August 2015 VA opinions so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  An in-person examination is not needed, unless the examiner providing the opinion determines such.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused or permanently aggravated (increased in severity beyond the natural progression) by his service-connected left knee disability.  In providing this opinion, the examiner should discuss his 2015 rationale that the Veteran's left knee disability slowed him down for many years, resulting in less use of his right knee.  Specifically, the examiner should discuss why altered use of his right knee due to his service-connected left knee disability did not result in or permanently aggravate a right knee condition.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

